PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Wakasugi, et al.
Application No. 16/185,305
Filed:   November 9, 2018
Attorney Docket No. P56262
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(e)
:



This is a decision on the petition under 37 CFR 1.55(e), filed March 12, 2021, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) for the benefit of priority to Japanese (JP) application No. 2017-226870, filed November 29, 2017.   This is also a decision on the petition under 37 CFR 1.182, requesting expedited consideration of the petition under 37 CFR 1.55(e).

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.55(e) is DISMISSED.

This pending nonprovisional application was filed after November 29, 2000, and did not include a correct reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d)(1), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

(3) 	the claim submitted with the petition must identify the prior foreign application for which priority is claimed by the application number, country (or intellectual property authority), day, month, and year of its filing date and be included either in an Application Data Sheet (37 CFR 1.76(b)(6);

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
	
The petition fails to satisfy requirement (2) above.

It is noted that a grantable petition under 37 CFR 1.55(e) requires that a certified copy of the foreign application be filed, unless previously submitted or an exception under 37 CFR 1.55 (h), (i), or (j) applies. The record reflects that on April 6, 2021, the Office issued a “Priority Document Exchange Failure Status Report” indicating that the Office attempted on April 6, 2021, to electronically retrieve the subject priority document under the Priority Document Exchange Program but that the attempt failed1.  See 37 CFR 1.55(i).  The record does not reveal that an exception under 37 CFR 1.55(h) or (j) applies.  The petition must be dismissed because the issue fee has been paid, a certified copy of the foreign application was not previously of record, did not accompany the petition, and none of the exceptions under 37 CFR 1.55(h), (i), or (j) appear to apply2.

It is noted that the issue fee was paid in this application on April 13, 2021.  It is further noted that 37 CFR 1.312 prohibits amendments, including corrections to the priority data after payment of the issue fee. In order to correct the priority data prior to the issuance of the patent, applicant must file a petition to withdraw from issue under 37 CFR 1.313, a Request for Continued Examination under 37 CFR 1.114, with a renewed petition under 37 CFR 1.55(e) as the submission required under 37 CFR 1.114.  

Alternatively, applicant may consider filing the renewed petition under 37 CFR 1.55(e) after issuance of the patent with a certificate of correction setting forth the requested correction to the priority data along with the required fee for the issuance of the certificate of correction.  

NO ADDITIONAL PETITION FEE UNDER 37 CFR 1.17(m) IS REQUIRED UPON FILING THE RENEWED PETITION.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or VIA EFS-WEB

Any inquiries directly pertaining to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        














    
        
            
    

    
        1 MPEP 215.02(a) provides:
         Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents.
        
        2 MPEP 215.03 provides:
         If a claim for foreign priority has been made, the latest time at which the certified copy of the foreign application may be filed in order for the patent to include the priority claim without the need for a certificate of correction is the date of the payment of the issue fee. Under certain circumstances, the certified copy may be required at an earlier date…
        
        The claim for foreign priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed before the patent is granted. If the claim for foreign priority or the certified copy of the foreign application is filed after the date of payment of the issue fee but prior to the date of grant of the patent, the priority claim or certified copy will be placed in the file record but there will be no review of the papers and the patent when published will not include the priority claim. A certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 can be filed to have the priority claim or certified copy considered after publication of the patent. In addition, for original applications filed under 35 U.S.C. 111(a) (other than a design application), where the priority claim was not timely filed, a grantable petition to accept an unintentionally delayed claim for priority under 37 CFR 1.55(e) and the petition fee must also be filed with the certificate of correction. Furthermore, where the priority claim was timely filed but was not included on the patent because the certified copy was not submitted, a grantable petition under 37 CFR 1.55(f) and the petition fee or, in the case of a design application, a grantable petition under 37 CFR 1.55(g) and the petition fee must also be filed with the certificate of correction unless the exception in 37 CFR 1.55(h) is applicable. See MPEP § 216.01.